Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 1 of 14




                  Exhibit HHH
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 2 of 14




                                                             SVUS002404
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 3 of 14




                                                             SVUS002405
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 4 of 14




                                                             SVUS002406
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 5 of 14




                                                             SVUS002407
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 6 of 14




                                                             SVUS002408
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 7 of 14




                                                             SVUS002409
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 8 of 14




                                                             SVUS002410
                        Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 9 of 14
                                                              Biennial Statement
                                                                    NYS Department of State
                                                            Division of Corporations, State Records &
                                                                   Uniform Commercial Code
                                                                      http://www.dos.ny.gov




BUSINESS NAME:                            GENEVER HOLDINGS LLC

FILING PERIOD:                            02/2017
_____________________________________________________________

Part 1 - Service of Process Address (Address must be within the United States or its territories)
Name
CORPORATION SERVICE COMPANY

Address Line 1
80 STATE STREET

Address Line 2



City                                                                                              State                                         Zip Code
ALBANY                                                                                            NY                                            12207-2543




Signer Information
I affirm that the statements contained herein are true to the best of my knowledge, that I am authorized to sign this Biennial Statement and that my signature typed below
constitutes my electronic signature.

Electronic Signature
YU FIONA KA WING

Capacity of Signer
AUTHORIZED PERSON



                       FILED WITH THE NYS DEPARTMENT OF STATE ON: 02/20/2018
                               FILING NUMBER: 180220006000 - 4711112




                                                                                                                                              SVUS002411
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 10 of 14




                                                              SVUS002412
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 11 of 14




                                                              SVUS002413
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 12 of 14




                                                              SVUS002414
Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 13 of 14




                                                              SVUS002415
                       Case 1:18-cv-02185-LJL Document 273-36 Filed 04/06/20 Page 14 of 14
                                                              Biennial Statement
                                                                    NYS Department of State
                                                            Division of Corporations, State Records &
                                                                   Uniform Commercial Code
                                                                      http://www.dos.ny.gov




BUSINESS NAME:                            GENEVER HOLDINGS LLC

FILING PERIOD:                            02/2019
_____________________________________________________________

Part 1 - Service of Process Address (Address must be within the United States or its territories)
Name
C T CORPORATION SYSTEM

Address Line 1
28 LIBERTY ST.

Address Line 2



City                                                                                              State                                         Zip Code
NEW YORK                                                                                          NY                                            10005




Signer Information
I affirm that the statements contained herein are true to the best of my knowledge, that I am authorized to sign this Biennial Statement and that my signature typed below
constitutes my electronic signature.

Electronic Signature
COURTNEY L. SCANLON - C/O HODGSON RUSS LLP

Capacity of Signer
AUTHORIZED PERSON



                       FILED WITH THE NYS DEPARTMENT OF STATE ON: 03/25/2019
                               FILING NUMBER: 190325060378 - 4711112




                                                                                                                                              SVUS002416
